Appeal Reinstated; Motion Granted; Appeal Dismissed; and Memorandum
Opinion filed March 28, 2019.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-18-00137-CV

                       PLAZA CENTER LLC, Appellant

                                        V.

                   LITTLE GREEN APPLES INC., Appellee

               On Appeal from County Civil Court at Law No. 2
                            Harris County, Texas
                      Trial Court Cause No. 1102869


                         MEMORANDUM OPINION

      This is an interlocutory appeal from an order signed February 12, 2018. We
abated this appeal on the parties’ motion so they could pursue settlement. On March
22, 2019, appellant filed a motion to dismiss the appeal. See Tex. R. App. P. 42.1.
We reinstate the appeal, grant the motion, and dismiss the appeal.

                                  PER CURIAM

Panel Consists of Justices Christopher, Jewell, and Hassan.